                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

 ELROY J. BOASSO, III                                                         CIVIL ACTION

 VERSUS                                                                       NO. 18-05623

 ANDREW SAUL, ACTING COMMISSIONER OF THE SOCIAL                               SECTION A “5”
 SECURITY ADMINISTRATION


                                   ORDER AND REASONS

       Before the Court is a Motion for Attorneys’ Fees and Costs (Rec. Doc 17) filed by

the Plaintiff Elroy Boasso, III, pursuant to the Equal Access to Justice Act (“EAJA”) 28 U.S.C.

§ 2412. The Defendant Andrew Saul, Acting Commissioner of the Social Security

Administration, (“Commissioner”) opposes the motion. (Rec. Doc 18). The motion, set for

submission on September 18, 2019, is before the Court on the briefs without oral argument.


       I.     BACKGROUND


       On March 28, 2019, the Court reversed Boasso’s adverse benefits decision and

remanded the case to the Social Security Administration for further proceedings under

sentence four of 42 U.S.C. § 405(g). (Rec. Doc 15). Boasso now moves for attorneys’ fees

and costs pursuant to the EAJA. (Rec. Doc 17, Boasso’s Memorandum in Support).


       II.    STANDARD OF REVIEW


       Under the EAJA, the Court shall award to a prevailing party fees and other expenses

incurred by that party in any civil action, including proceedings for judicial review of agency

action, brought by or against the United States, “unless the court finds that the position of the

United States was substantially justified or that special circumstances make an award unjust.”

28 U.S.C. § 2412(d)(1)(A). Further, “attorney fees shall not be awarded in excess of $125 per


                                          Page 1 of 6
hour unless the court determines that an increase in the cost of living or a special factor, such

as the limited ability of qualified attorneys for the proceedings involved, justifies a higher fee.”

28 U.S.C. § 2412(d)(2)(A)(ii).

       A district court has discretion to increase this hourly rate beyond the statutory cap in

order to arrive at a reasonable rate for attorneys' fees in a particular market. Kolb v. Colvin,

No. CV 13-5085, 2016 WL 258621, at *2 (E.D. La. Jan. 21, 2016). The Fifth Circuit has held

“that cost-of-living adjustments under the EAJA must be made to reflect the appropriate rate

in the year in which the services were rendered.” Yoes v. Barnhart, 467 F.3d 426, 426 (5th

Cir. 2006). Because the EAJA was amended in March 1996 to increase the statutory ceiling

from $75 to $125 per hour, the appropriate time period for which to calculate any cost-of-

living increase in this case is from March 1996 to October 2019.1 Cavin v. Astrue, No. CV 12-

1144, 2014 WL 28864, at *2, n.4 (E.D. La. Jan. 2, 2014). However, the Court notes that the

rate does not need to precisely track the increased cost of living within the geographical area,

but it instead should be calculated “only to the extent necessary to ensure an adequate source

of representation.” Baker v. Bowen, 839 F.2d 1075, 1084 (5th Cir. 1988).

       III.    ARGUMENTS


       Boasso submits that he is entitled to recover $4,090 in attorneys’ fees pursuant to the

EAJA (20.45 hours of work at an hourly rate of $200). (Rec. Doc 18, p. 3-4, Boasso’s

Memorandum in Support). Boasso reached an hourly rate of $200 by starting with the

Consumer Price Index for all urban cities (“CPI-U”) in March 1996 and then compared that




1Boasso’s attorney worked on this case between June 2018 and August 2019. (Rec. Doc 17-3,
Boasso’s Time Sheet).


                                            Page 2 of 6
amount to the CPI-U for September 2018.2 Id. at 3. Between that time period, the CPI-U

increased by 162%. Id. Boasso then multiplied $125 by 162% which yielded an hourly rate of

$202.50 that Boasso rounded down to $200. Id. Lastly, in addition to attorneys’ fees, Boasso

also seeks to recover a $400 filing fee. Id. at 6.


       In its Opposition, the Commissioner makes three main points against Boasso’s claim

for attorneys’ fees and filing fees. First, the Commissioner does not dispute that Boasso is a

“prevailing party” who is entitled to fees under the EAJA. (Rec. Doc 18, p. 1, Commissioner’s

Opposition). Further, the Commissioner also does not dispute that Boasso worked for 20.45

hours. Id. at 3. Instead, the Commissioner disputes the hourly rate used by Boasso for two

separate reasons. Id. at 1-3. The Commissioner’s first argument is that Boasso should only

receive a $175 hourly rate because Fifth Circuit courts have typically found an hourly rate of

$175 to be “reasonable in the New Orleans legal market.” Id. at 2; see e.g., Kolb, 2016 WL

258621, at *3. In the alternative, the Commissioner’s second reason for disputing the rate

supplied by Boasso is that: “if the CPI is to be used to calculate the EAJA fees, the proper

CPI for Orleans Parish is the South Urban B/C CPI which suggests an EAJA rate of $191.85

per hour for work in 2018 and 2019.” (Rec. Doc 18, p. 3, Commissioner’s Opposition). “Thus,

[using] the South Urban B/C CPI, the EAJA fees would be $3,923.33.” Id.


       Next, the Commissioner contends that the Court should deny Boasso’s request for

reimbursement of the $400 filing fee. Id. More specifically, the Commissioner notes that the

$400 filing fee requested by Boasso is an award of compensable costs under 28 U.S.C. §

1920 which must be certified by the Office of the United States Attorney to the Department of

Treasury for payment. Id. at 4. As such, this type of award is separate from an award of


2 Boasso’s attorneys seemingly chose the CPI-U for September 2018 because they performed 8 of
the total 20.45 hours in that month.

                                           Page 3 of 6
attorneys’ fees under EAJA. Id. However, in his motion, Boasso requested reimbursement of

these fees under 28 U.S.C. § 1920. (Rec. Doc 18, p. 6, Boasso’s Memorandum in Support).

Thus, the Commissioner concludes that Boasso’s request for reimbursement should be

denied because Boasso “failed to support his request or mention the appropriate procedural

vehicle in his Motion for Attorney’s Fees and Costs.” (Rec. Doc 18, p. 4, Commissioner’s

Opposition).


       Finally, the Commissioner requests that the Court make any awarded attorneys’ fees

under EAJA be made payable directly to Boasso, instead of to his attorneys. Id. at 3.


       IV.      DISCUSSION


       First, the Court here finds an hourly rate of $194 for Boasso’s requested attorneys’

fees to be appropriate. Although the Court is persuaded by Boasso’s argument that he should

be awarded an hourly rate that correlates with the CPI, the Court is also persuaded by the

Commissioner’s argument that the Court should base its calculations off the South Urban B/C

CPI (“CPI-B/C”) Index instead of the U.S. City Average CPI-U Index offered by Boasso.3 The

Court accordingly reached an hourly rate of $194 by determining the percentage increase of

the original 1996 CPI-B/C rate ($100) to the CPI-B/C rate for 2018 ($154.447) and 2019

($155.3265).4 This calculation resulted in a multiplier of 1.5478.5 The Court then applied this


3The Court notes that, “cost-of-living adjustments under the EAJA must be made to reflect the
appropriate rate in the year in which the services were rendered.” Perales v. Casillas, 950 F.2d
1066, 1076 (5th Cir.1992).
4 Although the Bureau of Labor Statistics has released 2018’s CPI-B/C average, the Court had to
calculate the CPI-B/C average for 2019 by only using the months that have been currently released
(i.e., January through September). See https://www.bls.gov/regions/southwest/data/xg-
tables/ro6xg01.htm (last visited on October 11, 2019).
5The Court used the following numbers in this calculation: [($154.447 x 62%) + (155.3265 x 38%)] ÷
$100. The Court applied 62% to 2018’s CPI-B/C and 38% to 2019’s CPI-B/C because Boasso’s
attorney worked 12.7 hours in 2018 and 7.75 in 2019.

                                             Page 4 of 6
multiplier to the EAJA’s 1996 rate of $125, which yielded an hourly rate of $193.46 that the

Court rounds to an even $194. Applying this hourly rate to the 20.45 hours worked by

Boasso’s counsel, the Court awards Boasso $3,967.30 in attorneys’ fees.

       Second, the Court finds that these attorneys’ fees must be made payable to Boasso,

and not to his attorneys. The Court recognizes binding precedent which requires fees

awarded under EAJA to be made payable directly to the prevailing litigant, not to his or her

attorney (regardless of whether the litigant has agreed to assign those fees to his or her

attorney). See Astrue v. Ratliff, 560 U.S. 586, 591-93 (2010); Jackson v. Astrue, 705 F.3d

527, 530-31 (5th Cir. 2013); Wigginton v. SSA, No. 15-6694, 2017 WL 3065110, at *3 (E.D.

La. July 19, 2017).

       Third, as to Boasso’s request for reimbursement of his $400 filing fees, neither party

disputes that this type of fee is recoverable. Instead, the Commissioner points out that these

filing fees are not procedurally awarded under the EAJA. (Rec. Doc 18, p. 4, Commissioner’s

Opposition). Rather, they are awarded under 28 U.S.C. § 1920. Id. Further, the Commissioner

also correctly notes that Boasso’s counsel improperly requested these fees under § 2412

instead of under § 1920. Thus, although the Commissioner cites a district court case that

denied these fees for the same procedural defect, the Court here chooses to use its discretion

to refuse to deny Boasso’s request for the $400 filing fee merely because of his minor

oversight in this procedural manner.

       Accordingly;

       IT IS ORDERED that Boasso’s request for attorneys’ fees (Rec. Doc 17) is GRANTED.

Boasso is entitled to $3,967.30 in attorneys’ fees, calculated at an hourly rate of $194 for

20.45 hours of work. These fees must be made payable to Boasso, not his lawyers.




                                         Page 5 of 6
        IT IS FURTHER ORDERED Boasso’s request for filing fees (Rec. Doc 17) is

GRANTED. Boasso is entitled to a reimbursement of his $400 filing fee under 28 U.S.C. §

1920.


                                              __________________________________
        October 15, 2019                               JUDGE JAY C. ZAINEY
                                                 UNITED STATES DISTRICT JUDGE




                                      Page 6 of 6
